DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fray(US Patent 5,211,901).
Fray et al. discloses a method of making a pleats in a sheet by placing the sheet on a support(13), placing first and second pressing elements(12) on either side of the region intended to form a rib, moving one of the pressing elements laterally to bring the two sides of the rib together using friction thereby buckling the sheet, and removing the pressing members.(Figures 1-3)  The sheet is capable of acting as a vacuum bagging film.  It is noted the reference specifically indicates the sheet does not have to contain textile such as fibers.(Col. 3, ll. 1-6)
Regarding claim 2, Fray shows one of the pressing members stays in places and the other moves.(Figure 2)
Regarding claim 5, the support is heated.(Abstract)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fray.
Fray discloses moving the sheet so that the second pressing element is located at the location on the sheet previously occupied by the first pressing element.(Figures 1-3)  It does not disclose the width of the seconds pressing member is equal to an inter-rib distance.  However, the courts have held that when the only difference between the claims and the prior art was a recitation of relative dimension and the prior art device does not perform differently than the claimed device, the claimed device was not patentably distinct from the prior art device.(MPEP 2144 IV B)  Thus the simple changing of the size of the second pressing element relative to that of Fray is not sufficient to make them patentably distinct.
Regarding claim 4, while the reference does not disclose the inter-rib distance being variable, one in the art would appreciate that it could be variable depending on the spacing of the ribs in the final product and thus it would have been obvious to adjust the spacing of the ribs depending on the spacing desired in the final product.  
Regarding claim 6, Fray discloses heating the sheet after it is shaped.  The reference is also directed to polymeric films made of thermoplastic, i.e. thermoformable materials.(Col. 3, ll. 4-6)  It is well-known and conventional in the manufacturing arts that it is easier to shape plastics when they are hot- the literal meaning of thermoforming being shaping with heat.  It would have been obvious to one of ordinary skill in the art at the time of filing to heat the sheet prior to shaping it since it is extremely well-known and conventional in the manufacturing arts to heat thermoplastics to more easily shape them- the name thermoplastic clearly indicating it is a plastic responsive to heat.
Regarding claim 7, Fray discloses the pressing elements are heated.(Col. 1, ll. 59-61)
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest using a sheet made by the process of claim 1 such that the ribs of the sheet cover corresponding ribs of the preform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746